In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-15-00261-CR
                           ____________________

                    JOSEPH ANTHONY MEZA, Appellant

                                        V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                   On Appeal from the 221st District Court
                        Montgomery County, Texas
                      Trial Cause No. 09-06-06327 CR
________________________________________________________________________

                         MEMORANDUM OPINION

      Joseph Anthony Meza (Meza) was indicted for the felony offense of

“manufacture or possess w/intent to deliver cs[,]” a first degree felony. See Tex.

Health & Safety Code Ann. § 481.113 (West Supp. 2014). The indictment alleged

that Meza “knowingly possess[ed] with intent to deliver a controlled substance

listed in Penalty Group 2 of the Texas Controlled Substances Act, namely, 3, 4-

methylenedioxy methamphetamine, in an amount of four grams or more but less

than 400 grams, by aggregate weight, including adulterants and/or dilutants[.]” The

                                        1
trial court granted the State’s motion for the trial court to proceed on the lesser

included offense of possession of a controlled substance, a second degree felony.

Meza pleaded guilty under a plea agreement to second degree felony possession of

a controlled substance. The trial court found the evidence sufficient to find Meza

guilty, but the court deferred further proceedings, placed Meza on community

supervision for seven years, and assessed a $3,000 fine. Subsequently, the State

filed a motion to revoke Meza’s unadjudicated community supervision. During the

hearing on the State’s motion to revoke, Meza pleaded “true” to six of the alleged

violations of the terms of his community supervision and “not true” to one of the

alleged violations of the terms of his community supervision. Finding that Meza

violated the terms of his community supervision as alleged in the motion to revoke,

the trial court revoked Meza’s community supervision, adjudicated Meza’s guilt,

and sentenced him to eight years in prison. Meza timely filed a notice of appeal.

      Meza’s appellate counsel filed an Anders brief that presents counsel’s

professional evaluation of the record and concludes the appeal is frivolous. See

Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex.

Crim. App. 1978). On August 19, 2015, we granted an extension of time for Meza

to file a pro se brief. We received no response from Meza. We have independently

reviewed the appellate record, and we agree with counsel’s conclusion that no

                                         2
arguable issues support an appeal. Therefore, we find it unnecessary to order

appointment of new counsel to re-brief the appeal. Compare Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991).

      However, we note that in the section of the judgment entitled “Plea to

Motion to Adjudicate[,]” the judgment incorrectly recites that Meza pleaded

“Untrue[,]” and that in the section of the judgment entitled “Statute for Offense[,]”

the judgment incorrectly recites “481.112[.]” This Court has the authority to

reform the trial court’s judgment to correct clerical errors. See Tex. R. App. P.

43.2(b); Bigley v. State, 865 S.W.2d 26, 27 (Tex. Crim. App. 1993). We delete the

portion of the judgment stating Meza pleaded “Untrue” and substitute that he

pleaded “True to allegations 1, 2, 4, 5, 6, and 7 and Not True to allegation 3[.]” We

delete the portion of the judgment stating the statute for the offense is “481.112”

and substitute “481.116” in its place. Otherwise, we affirm the trial court’s

judgment as reformed.1

      AFFIRMED AS REFORMED.

                                                    _________________________
                                                       LEANNE JOHNSON
                                                             Justice



      1
         Meza may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         3
Submitted on November 19, 2015
Opinion Delivered November 25, 2015
Do Not Publish

Before Kreger, Horton, and Johnson, JJ.




                                          4